El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
*615En la demanda radicada ante la Corte Municipal de Sán Germán, el aquí peticionario alegó qne estuvo empleado en la vaquería de Migual Cario Pabón, como ordeñador, desde el 24 de mayo de 1943 basta el 21 de octubre de 1944, por el sueldo convenido de $6 por semana; que el contrato en-tre él y su patrono no tenía tiempo fijo o determinado de duración; y que en octubre 21 de 1944, no obstante baber cumplido el demandante con todas las obligaciones de su empleo, el demandado, sin justa causa o motivo justificado, le despidió de su trabajo, sin antes hacerle efectiva la me-sada a que el demandante alega tener derecho, de conformi-dad con lo dispuesto en la Ley núm. 84 de mayo 12 de 1943 (pág. 197).
Negó el demandado que el demandante trabajara a sueldo de $6 semanales y alegó en contrario que el demandante tra-bajaba a jornal o salario diario, cobrando por los días que trabajaba, razón por la cual no le son aplicables las dispo-siciones de la citada Ley núm. 84 de 1943.
Fallado el caso en contra del demandado, apeló éste para ante la Corte de Distrito de Mayagüez. Las partes sometie-ron el caso mediante una estipulación de los siguientes he-chos: (1) Que el demandante trabajaba por día, por salario o jornal de un dólar ($1) diario y cobraba por semana de acuerdo con los días que hubiere trabajado”; y (2) que fué despedido del empleo, según se alega en la demanda, sin justa causa.
La corte de distrito dictó sentencia declarando sin lugar la demanda. El demandante acudió a esta Corte en solici-tud de un auto de certiorari, el cual expedimos por entender que se trata de un caso comprendido dentro de las disposi-ciones de la Ley núm. 32 de mayo 3 de 1943 (pág. 85).
La Ley núm. 43, aprobada el 28 de abril de 1930 (pág. 357) disponía en su sección 1 lo siguiente:
*616“Todo empleado de. industria o de eualquier otro negocio lucra-tivo, contratado sin tiempo determinado, cuyo sueldo fuese convenido por mes, quincena o semana, que fuere destituido de su cargo sin justa causa y sin previo aviso de por lo menos quince días de anti-cipación, tendrá derecho a recibir de su principal o patrono el sueldo que hubiere devengado y el de un mes, una quincena o una semana adicional, según fuere el caso; Disponiéndose, que las disposiciones de esta Ley no serán aplicables a los mancebos ni factores de comer-cio, para los cuales regirá lo dispuesto en el Código de Comercio.” (Bastardillas nuestras.)
En inayo 12 de 1943, la legislatura aprobó la Ley num. 84 (Suplemento, Comp. 1941, página 100) por la cual se en-mendó la sección 1 arriba transcrita, para que se lea como sigue:
“Sección 1. — Todo empleado de industria o de cualquier otro negocio lucrativo, contratado sin tiempo determinado, que fuere ■despedido de su cargo sin justa causa, tendrá derecho o recibir de su patrono, en adición al sueldo que hubiere, devengado, el sueldo corres-, pendiente a un mes por concepto de indemnización; Disponiéndose, que las disposiciones de esta Ley no serán aplicables a los mancebos ni factores de comercio, para los cuales regirá lo dispuesto en el Có-digo de Comercio.” (Bastardillas nuestras.)
Comparando los textos de una y otra sección, encontra-mos lo siguiente: Bajo la Ley núm. 43 de 1930, el empleado que babía sido contratado para trabajar, sin que en el con-trato do servicios se fijara un término para la duración del mismo, en caso de ser despedido de su cargo sin justa causa, tenía el derecho de reclamar de su principal o patrono el pago de (a) el sueldo que hubiere devengado en la fecha en que fuere despedido y (b) el sueldo correspondiente a un mes, a una quincena o una semana, según se hubiera conve-nido que el sueldo sería pagado por meses, por quincenas o por .semanas.
De acuerdo con la Ley enmendatoria, Ley núm. 84 de 1943, el empleado por tiempo indeterminado, a quien se des-pide de su cargo sin justa causa, tiene derecho a recibir de *617su patrono, además de lo que éste le estuviere adeudando por los servicios ya prestados, “el sueldo correspondiente a nn mes por concepto de indemnización”, no importa la forma de pago que se hubiere convenido.
Los requisitos esenciales para tener derecho a la indem-nización provista por la sección 1, en su forma original, supra, son: (a) haber estado empleado sin contrato por un tiempo determinado, en una industria que continúa sus ope-raciones o negocios; y (b) haber sido despedido sin justa causa. La sección 1 en su forma original exigía un requi-sito adicional. Solamente tenía derecho a reclamar el em-pleado do industria, cuando de acuerdo con su contrato el sueldo le era pagado por semanas o por quincenas o por meses. Es, pues, evidente, que de acuerdo con dicha sec-ción original el empleado que trabajaba a base de un jornal o salario determinado por cada día de trabajo, no tenía de-recho a indemnización cuando era despedido de. su cargo o empleo sin justa causa.
En la sección 1 de la Ley núm. 43 de 1930, tal y como quedó enmendada por la Ley núm. 84 de 12 de -mayo de 1943, supra, el legislador eliminó el requisito en cuanto a los pa-gos semanales, quincenales o por mensualidades. De acuerdo con dicha sección, el reclamante tendrá derecho a la indem-nización si prueba a satisfacción del Tribunal que fué em-pleado, sin tiempo determinado, para trabajar en una indus-tria o negocio lucrativo; que fué despedido de su empleo sin justa causa, y que la industria o negocio continúa sus ope-raciones.
No existe controversia alguna en cuanto al hecho de que en la fecha en que fué despedido del trabajo, sin justa causa, el peticionario estaba trabajando, como ordeñador, en una vaquería, que como industria o negocio lucrativo explotaba el demandado y aquí interventor Miguel Cario Pabón. Tam-poco la hay en cuanto a que el peticionario trabajó para dicho patrono por un largo período de tiempo, desde mayo 24 de *6181943 hasta octubre 21 de 1944 — fecha en que fue despedido —o sea durante un período de casi diecisiete meses consecu-tivos; que en el contrato no se lijó término alguno para su duración; y que el peticionario recibía $1 por cada día de trabajo, haciéndosele los pagos semanalmente, de acuerdo con el número de días trabajados durante la semana.
Si el legislador hubiese tenido el cuidado de expresar en lenguaje claro y conciso el propósito fundamental de la en-mienda que estamos discutiendo, el caso ante nos no ofre-cería dificultad alguna para su resolución.
Arguye el patrono interventor — y así lo resolvió la corte inferior — que apareciendo que el peticionario trabajaba en concepto de obrero, en su ocupación como ordeñador, y por un miaño o jornal de $1 diario, su reclamación no está am-parada por la Ley núm. 84 de 1943, pues ésta es aplicable solamente a empleados que desempeñen un cargo o posición' á ■ sueldo.
Las cuestiones que debemos considerar y resolver son: (a) si un ordeñador de una vaquería es un “empleado” de una industria o negocio lucrativo, a quien el legislador tuvo en mente al redactar la Ley núm. 84 de 1943; y (b) si al aprobar la Ley de 1930 y la enmienda de 1943, concediendo indemnización a “todo empleado de industria o de cualquier negocio lucrativo” que fuere destituido sin justa causa, el legislador usó la palabra “empleado” en un sentido limi-tado o restrictivo, para incluir solamente al empleado industrial “que desempeña un cargo técnico o burocrático”; o si la intención legislativa fué hacer extensiva la protección del estatuto a todas aquellas personas que presten servicies a una industria o negocio lucrativo, no importa la clase de trabajo a que se dediquen o la forma en que se les pague la remuneración, siempre que se trate de un empleo regular y continuo y no de un servicio casual, incidental u ocasional o que deba ser prestado dentro de un período de tiempo de-terminado.
*619Aceptamos como correcta la regla que sostiene que el método más seguro para la interpretación de la palabra “employee” (empleado), usada en esta clase de estatutos, es el de “tomar en consideración la causa para la aproba-ción de la ley, en cuanto pueda ser conocida, y el mal que se trata de remediar por medio del estatuto”. Empey v. Yost, 44 P.2d 774, 775, 182 Wash. 17; Meek v. Julian, Ind. App. 32 N. E.2d 737, 739; Dept. of Industrial Relations v. Drummond, Ala. App., 1 So.2d 395, 401.
Durante los últimos treinta o más años, la tendencia de la legislación de carácter social aprobada por la Asamblea Legislativa de esta Isla, ba sido la de levantar y dignificar el trabajo y dar mayor protección al hombre que para po-der sostenerse a sí mismo y a su familia se ve obligado a trabajar para otro a cambio de un sueldo, salario o jornal o como quiera llamársele al precio o remuneración que re-cibe por su trabajo. Con ese fin fueron aprobadas las le-yes proveyendo para el pago de compensaciones a obreros por accidentes del trabajo; fijando los salarios mínimos; limitando el número de horas del día de trabajo; y nume-rosas otras leyes que tienden a proteger la vida del obrero y a darle mayor seguridad contra accidentes del trabajo. Nada o muy poco se había hecho, hasta la aprobación del estatuto que estamos interpretando, para garantizar al obrero la se-guridad y permanencia de su empleo o para protegerle en caso de que fuere despedido sin justa causa, asegurándole el recibo de su salario, el pan de su familia, durante un pe-ríodo de tiempo razonable, hasta poder obtener un nuevo empleo.
Nos resistimos a presumir y mucho más a creer y resolver que la intención legislativa fuera conceder la protección y garantía del estatuto a los empleados- técnicos y burocrá-ticos de las industrias, o sea a los que reciben'los mayores sueldos, y negárselas al obrero que recibe un jornal, que trabaja en los campos y en las factorías y máquinas de la *620industria y que a diario arriesga la salud y la vida para que la industria viva y rinda beneficios. No podemos creer que el legislador baya tenido la intención de dejar sin pro-tección al empleado que después de servir al patrono du-rante un período de tiempo substancial, en un empleo de ca-rácter continuo y permanente, es despedido sin justa causa, mientras la industria continúa sus operaciones. Opinamos que al usar la frase “todo empleado de industria o de cual-quier otro negocio lucrativo”, el legislador tuvo en mente no solamente a los empleados técnicos o burocráticos de la in-dustria, si que también a todos los obreros empleados en las industrias, contratados sin tiempo determinado, y no dedica-dos a trabajos casuales, incidentales u ocasionales.
Tampoco nos. convence la argumentación del interventor al efecto de que el estatuto es aplicable solamente a los empleados que son despedidos de un cargo, o sea “de una ocupación fija de alguna importancia que entraña dignidad, empleo u oficio, de acuerdo con la definición del diccionario de la Real Academia Española”; y que no siendo el trabajo de ordeñar vacas un cargo, el peticionario en este caso no tiene dereefio a la indemnización que reclama.
Por las mismas razones antes expuestas, opinamos que el legislador no tuvo la intención, al usar la palabra “cargo”, de limitar los efectos de la ley a aquellos empleados de la industria que ocupan puestos o empleos de carácter técnico o burocrático. Es cierto que de acuerdo con el diccionario de la Real Academia Española la palabra “cargo” se emplea para expresar una ocupación importante y de cierta digni-dad; pero no es menos cierto que de acuerdo con el lenguaje familiar y corriente de nuestro pueblo, la palabra “cargo” se usa frecuentemente como sinónimo de. “empleo”, “ocu-pación” y “oficio”. ¿Por qué fiemos de presumir que el le-gislador usó dicfia palabra en su sentido estricto y grama-tical, para limitar el alcance de la ley, y no en 'el sentido *621más amplio y liberal, para poner bajo la protección del es-tatuto a los más necesitados de esa protección?
La última contención del interventor es aún menos meritoria. Insiste en que el estatuto es aplicable solamente a aquellos empleados que reciben un sueldo; y que no lo es por tanto al peticionario, quien recibía un jornal por cada día de trabajo.
He aquí un nuevo conflicto entre el lenguaje del diccio-nario y el lenguaje que el pueblo usa corrientemente. Las palabras “sueldo”, “salario” y “jornal” se emplean para expresar una misma cosa — el estipendio que se paga al que trabaja como remuneración por sus servicios. “Sueldo” y “salario” se usan indistintamente para expresar los pagos semanales, quincenales o mensuales que se hacen a los tra-bajadores y empleados. “Sueldo”, “salario” y “jornal”, se usan también, indistintamente, para expresar el estipen-dio quo recibe el trabajador por un día entero de trabajo; y así vemos que el legislador aprueba una Ley Creando la Junta de Salario Mínimo y no la Junta de Jornales Míni-mos. No habiendo el legislador insertado en la ley una de-finición del término “sueldo”, ¿por qué hemos de suponer que dicho término fue usado en su sentido estricto, para sig-nificar única y exclusivamente el estipendio que se paga al trabajador por semanas, por quincenas o por meses? ¿Por qué no hemos de creer — especialmente si tenemos en cuenta que en el estatuto enmendado se eliminó todo lo referente a pagos semanales, quincenales o mensuales — que cuando el legislador dijo que el trabajador “tendrá derecho a recibir de su patrono, en adición al sueldo que hubiere devengado, el sueldo correspondiente a un mes”, el término “sueldo” fue usado para expresar lo que el obrero recibe por un mes de labor, sin tener en cuenta si el pago se le hacía por días, por semanas o por meses? Una interpretación restrictiva nos conduciría a situaciones absurdas. Por ejemplo: el obrero que recibe $1 diario, que trabaja treinta días al mes *622y por tanto tiene nn ingreso de $30 mensuales, no tendría derecho a la indemnización. En cambio, el obrero que de acuerdo con su contrato recibe $15 por cada quincena e in-gresa por lo tanto $30 cada mes, tendría la protección del estatuto al ser despedido sin justa causa. No podemos acep-tar que ésa haya sido la intención del legislador.
Opinamos que de acuerdo con los hechos y circunstan-cias del presente caso, el peticionario tiene derecho a la in-demnización que reclama. La corte inferior erró al deses-timar la 'demanda y procede, por tanto, anular la sentencia recurrida y devolver el caso a la corte inferior para ulte-riores procedimientos no inconsistentes con esta opinión.
El Juez Asociado Sr. Córdova no intervino.